UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7187



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARIO LEONARDO CRADLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees, Dis-
trict Judge. (CR-90-17-ST, CA-95-121-5-V)


Submitted:   October 12, 2000             Decided:   October 20, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mario Leonardo Cradle, Appellant Pro Se. Brian Lee Whisler, UNITED
STATES ATTORNEY’S OFFICE, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mario Leonardo Cradle seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We dismiss the appeal for lack of jurisdiction because

Cradle’s notice of appeal was not timely filed.

     Parties are accorded sixty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on

September 19, 1996.   Cradle’s notice of appeal was filed on August

17, 2000.   Because Cradle failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny a certificate of appealability and dismiss the appeal.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                                 2